NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 15a0465n.06

                                                                                      FILED
                                         Case No. 11-6180                       Jun 23, 2015
                                                                            DEBORAH S. HUNT, Clerk
                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT




GARY WAYNE SUTTON,                                   )
                                                     )
       Petitioner-Appellant,                         )
                                                     )       ON APPEAL FROM THE UNITED
v.                                                   )       STATES DISTRICT COURT FOR
                                                     )       THE EASTERN DISTRICT OF
WAYNE CARPENTER, Warden,                             )       TENNESSEE
                                                     )
       Respondent-Appellee.                          )




       BEFORE: BOGGS, GIBBONS, and COOK, Circuit Judges.

       COOK, Circuit Judge. Gary Wayne Sutton, a Tennessee prisoner sentenced to death,

appeals the district court’s denial of his petition for a writ of habeas corpus filed under 28 U.S.C.

§ 2254. We review two claims certified for appeal: (1) Sutton’s Brady claim that the state

withheld evidence that could be used to impeach its time-of-death rebuttal witness; and

(2) Sutton’s ineffective-assistance-of-counsel claim that trial counsel conducted an inadequate

investigation and presented insufficient mitigating evidence of Sutton’s family background at

sentencing.   Finding no reversible error in the district court’s rejection of these claims,

we AFFIRM.
Case No. 11-6180, Sutton v. Carpenter


                                                I.


A. Trial & Sentencing


       The state prosecuted Sutton and his uncle, James Dellinger, for murdering their mutual

friend, Tommy Griffin, and Griffin’s sister, Connie Branam, in February 1992. After joint trials,

juries convicted Sutton and Dellinger for both murders. This habeas proceeding arises from

Sutton’s conviction for Griffin’s murder.


       The state relied on circumstantial evidence to convict Dellinger and Sutton. The two

defendants met Griffin at Howie’s Hideaway Lounge in Maryville, Tennessee, on the afternoon

of February 21, 1992. According to the prosecution, what began as an afternoon of drinking and

pool between friends devolved into a road-side fight, Griffin’s arrest for public intoxication, the

burning of Griffin’s trailer, and Griffin’s disappearance following his release from jail. The

evidence supported the following timeline of events: officers booked Griffin at 7:40 p.m.;

Dellinger visited the jail forty-five minutes to an hour later to ask about Griffin’s release; the

officers told Dellinger about the department’s four-hour detention policy for public-intoxication

arrests; and then Dellinger returned with Sutton around 11:30 p.m. and bailed Griffin out of jail.

Meanwhile, at around 9 p.m.—between Dellinger’s visits to the jail—a neighbor saw Griffin’s

trailer catch fire moments after seeing Dellinger’s white truck speed by with two occupants.

Griffin’s niece, Jennifer Branam, went to Dellinger’s trailer to ask about her uncle and, after a

brief chat, asked Sutton and Dellinger to accompany her to Griffin’s trailer. The men declined,

with Dellinger responding to the effect that they were already in enough trouble. Looking

through her window after returning home, Branam saw Dellinger move a sheet-wrapped object

that “resembled a shotgun” from his truck to the back of his wife’s Oldsmobile. Sutton and


                                               -2-
Case No. 11-6180, Sutton v. Carpenter


Dellinger left the trailer park in that car around 10 p.m. See State v. Dellinger, 79 S.W.3d 458,

462–65 (Tenn. 2002).


       No one saw Griffin after his release at 11:30 p.m. but, approximately twenty minutes

after he left the station with Sutton and Dellinger, witnesses heard gunshots near the Blue Hole

area of Little River. Three days later, passersby found Griffin’s body on the banks of Blue Hole,

the victim of a gunshot wound to the head. Forensics linked 12-gauge shotgun shells lying next

to Griffin’s body to shells found in Dellinger’s yard. Id.


       Connie Branam set out looking for her missing brother with Sutton and Dellinger on the

afternoon of February 22. They stopped at the bar to ask about Griffin. Later that night,

witnesses observed a fire in the woods near the Clear Fork area of Sevier County. A white truck

with two passengers was spotted leaving those woods the following morning. Six days later,

authorities found Connie Branam’s body, burned in her car, in the same wooded area.

Investigators tied a rifle shell found in her car to a .303 rifle found in Dellinger’s trailer. Id. at

464–65.


       Relevant to this habeas petition, both the prosecution and the defense relied on time-of-

death evidence. The State attempted to prove that Griffin died on the night of February 21 while

still in the company of Dellinger and Sutton, and Sutton tried to prove otherwise. The district

court’s opinion succinctly explains the time-of-death controversy.


               Dr. Eric Patrick Ellington (“Dr. Ellington”), the pathologist who
       conducted the autopsy on the remains of Griffin on February 25, 1992 testified
       that he does not make time-of-death determinations. Therefore, he did not provide
       a time of death. Dr. Ellington also clarified that the date on his report—February
       24, 1992—was the date the body was discovered, and not the date or time of
       death. Although Dr. Ellington did not make a time-of-death determination, he
       was questioned about the factors that are considered when making such

                                                -3-
Case No. 11-6180, Sutton v. Carpenter


       determinations. He explained that rigor mortis begins somewhere within 30
       minutes to an hour after death and lasts up to 24 to 36 hours and then goes away.
       He specifically clarified that the time frames are not strict, but are an average
       length of time and are dependent on the ambient temperature and climatic
       conditions to which the body is exposed. Other facts which assist in determining
       the time of death, Dr. Ellington explained, are core body temperature, chemical
       test results on eyeball fluid, and the presence or absence of the stage of insect
       larvae. Dr. Ellington did not observe any injuries to Griffin’s body which could be
       attributed to carrion eaters or carnivores, did not take or have taken the core body
       temperature, and did not order any chemical tests performed on the fluid from the
       eyeball.
              Dr. Ellington then detailed some of his autopsy findings. Griffin’s
       pancreas had gross features of autolysis, meaning it had started to digest itself
       which happens shortly after death occurs. Both of Griffin’s lungs, his left adrenal
       gland, and his liver showed signs of decomposition, with the latter organ being
       more extensively decomposed and containing cystic areas which did not appear to
       be a postmortem change. Dr. Ellington also pointed out that the rate of
       decomposition is variable—the colder the climate the slower the rate of
       decomposition.
               The defense presented Dr. Larry Elmo Wolfe (“Dr. Wolfe”), the medical
       examiner and coroner in Union County, as its expert to testify about the victim’s
       time-of-death. Dr. Wolfe, a licensed medical doctor, though not board certified in
       any field of medicine, testified that Griffin died 24 to 36 hours before his body
       was discovered, thus placing his time of death between 3:00 a.m. and 3:00 p.m.
       Sunday February 23, 1991. But the doctor conceded that, conceivably, Griffin
       died on Friday when the shots were heard.
               The State did not present any expert-time-of-death testimony during its
       case-in-chief given Dr. Ellington’s reluctance to determine a time of death, and
       the disqualification of its intended expert on the subject, Dr. Cleland Blake, due to
       a conflict of interest. Rather, on rebuttal, the State combated Dr. Wolfe’s estimate
       as to the time of death by presenting the testimony of Dr. Charles Harlan (“Dr.
       Harlan”) as to that issue.
               Dr. Harlan, a board-certified forensic pathologist, testified that he
       considered the reports from the first responders, the autopsy report, the
       photographs, the tissues on the microscopic slides, and the fact the victim was last
       seen alive around 11:30 p.m. on Friday, February 21, 1992, and estimated that
       Griffin died between 11:30 p.m. on Friday, February 21, 1992 and 8:00 a.m. on
       Saturday, February 22, 1992.




                                               -4-
Case No. 11-6180, Sutton v. Carpenter


During closing argument, the prosecution touted Dr. Harlan’s credentials and forensic experience

as superior to those of Dr. Wolfe, who lacked training in pathology.          The jury convicted

Dellinger and Sutton.


        During the penalty phase of his trial, Sutton’s counsel presented evidence of Sutton’s

employment history, his good behavior during a previous period of imprisonment, his parents’

divorce, and his reputation as a good family man who rescued his niece from a fire and supported

his sister-in-law’s family while she recovered from surgery. A clinical psychologist also testified

that Sutton dropped out of school in the eighth grade; had a low IQ; abused alcohol from an early

age; and suffered mental and physical abuse as a child, stemming from his parents’ rocky

relationship.    Despite this mitigating evidence, the jury found sufficient aggravating

circumstances under Tennessee law and sentenced Sutton to death. Dellinger, 79 S.W.3d at

465–66 (citing Tenn. Code Ann. § 39–13–204(i)(2)). The Tennessee Court of Criminal Appeals

(TCCA) and the Tennessee Supreme Court affirmed Sutton’s conviction and sentence.

Id. at 503.


B. Post-Conviction Proceedings


        In 2003, Sutton filed a petition for post-conviction relief in the Circuit Court for Blount

County, alleging inter alia that trial counsel rendered constitutionally deficient assistance at

sentencing by failing to investigate and present evidence of Sutton’s abusive childhood. The

trial court denied relief, and the TCCA affirmed. The TCCA summarized Sutton’s mitigation

evidence as follows:


                At sentencing, the defense presented the majority of its evidence through
        the testimony of Dr. Engum. . . . Concerning the petitioner’s background, Dr.
        Engum testified that his interviews of the petitioner and his family members

                                               -5-
Case No. 11-6180, Sutton v. Carpenter


       revealed that the petitioner’s father was an alcoholic, which “set the stage” for the
       petitioner to become an alcohol abuser by age twelve. He noted that the petitioner
       came from a broken home and that both parents subjected the petitioner to “mind
       games” and tried to bribe him to live with one parent over the other. He said the
       petitioner had endured physical and mental abuse and characterized him as “one
       of the least favored of all the children” in the family. He said the petitioner’s
       “extremely poor” academic record, culminating in the petitioner’s quitting school
       in the eighth grade, was not unexpected given his life in a “highly dysfunctional”
       and “chaotic family background.” In summary, Dr. Engum described the
       petitioner’s family background as “fairly deplorable.”
               Asked to describe the petitioner as an individual, Dr. Engum testified that
       the petitioner learned to distrust others from a young age and that his “self-
       protective mechanism” led to feelings of social isolation, aloneness, and
       depression. He said the petitioner used alcohol as well as marijuana as a form of
       self-anesthesia to lessen his pain. He said the petitioner was easily manipulated
       and became a follower, especially of persons older and more experienced than
       he was.
Sutton v. State, No. E2004-02305, 2006 WL 1472542, at *22–23 (Tenn. Crim. App. May 30,

2006). Applying the well-established standard from Strickland v. Washington, 466 U.S. 668,

686–87 (1984), the TCCA rejected Sutton’s ineffective-assistance claim, reasoning:


               [T]he record before us does not support [Sutton’s] assertion that counsel
       wholly failed to investigate his background and were thereby prevented by a lack
       of awareness from presenting any mitigating proof of his social and family
       history. The record indicates that counsel relied on information provided by their
       expert psychologist together with the information counsel gained from personally
       interviewing dozens of witnesses in deciding which information to present to the
       jury. Although counsel might have chosen to place greater emphasis on certain
       negative aspects of his background, the jury was certainly made aware of the
       petitioner’s abuse and neglect, alcoholism, drug abuse, lack of education, limited
       intelligence, and tendency to be influenced by others. In short, the record supports
       the trial court’s finding that much of the evidence the petitioner presented at the
       post-conviction hearing was cumulative and only ‘expanded’ the evidence
       presented at trial.
              At sentencing, the state relied on the petitioner’s prior violent felony
       convictions in support of a sentence of death. Our supreme court has stated that
       the prior violent felony aggravating circumstance is “more qualitatively
       persuasive and objectively reliable than others.” State v. McKinney, 74 S.W.3d
291, 313 (Tenn. 2002); State v. Howell, 868 S.W.2d 238, 261 (Tenn. 1993). In
       our view, this aggravating factor was all the more persuasive and difficult to
       overcome in the petitioner’s case considering the fact that one of the petitioner’s

                                               -6-
Case No. 11-6180, Sutton v. Carpenter


       prior violent felony convictions was for the murder of the victim’s sister. We are
       unpersuaded that being presented with more details or specific instances of the
       petitioner’s abuse and neglect or his relationship with Dellinger would have led
       the jury to reach a different sentencing decision. Counsel’s efforts to convince the
       jury not to return a sentence of death by emphasizing the petitioner’s more
       positive attributes and by arguing that the petitioner’s life had some value and
       should be spared despite his convictions were not unreasonable or uninformed.
       The fact the strategy was not successful does not, alone, establish that counsel
       were ineffective in preparing or presenting his case in mitigation.
Id. at *24 (Tenn. Crim. App. 2006). In sum, the court found neither deficient performance nor

prejudice under Strickland. Id. at *24.


       During the pendency of that appeal, the state Board of Medical Examiners revoked Dr.

Harlan’s medical license and released findings that he had engaged in improper forensic

practices dating back to 1995. On the heels of this revelation, Sutton filed a motion with the

TCCA to remand his post-conviction proceeding to the trial court for an evidentiary hearing on

whether the prosecution suppressed impeachment evidence—i.e., information related to the

state’s investigation of Dr. Harlan—in violation of Brady v. Maryland, 373 U.S. 83 (1963).

After ordering the state to respond, the TCCA denied the remand motion, concluding that Sutton

failed to present a “sustainable claim that the state suppressed the evidence or a reasonable

probability that, armed with impeaching evidence against Dr. Harlan, the outcome of the trial

would have been different.”


       In 2007, Sutton filed a habeas petition in federal court pursuant to 28 U.S.C. § 2254,

attacking his conviction and sentence on twenty-five grounds, including the Strickland and

Brady claims detailed above. Though the district court ultimately rejected all claims and denied

the petition, it held an evidentiary hearing on the Brady claim pertaining to the prosecution’s

knowledge of the investigation of Dr. Harlan’s professional misconduct. Finding no proof that

members of the prosecution team knew or should have known of the investigation, the court

                                              -7-
Case No. 11-6180, Sutton v. Carpenter


rejected Sutton’s claim that the state suppressed favorable evidence.           The court granted a

certificate of appealability on the Brady and Strickland claims, and we expanded the ineffective-

assistance claim to encompass Sutton’s assertion that trial counsel should have presented

evidence of Dellinger’s corrupting influence at sentencing. Sutton appeals.


                                                  II.


       The district court exercised jurisdiction under 28 U.S.C. § 2254, and we have appellate

jurisdiction to review its final decision under 28 U.S.C. § 1291. We review the district court’s

legal conclusions de novo and its factual determinations for clear error. Awkal v. Mitchell, 613
F.3d 629, 638 (6th Cir. 2010) (en banc).


A. The AEDPA Standard


       The parties agree that the deferential standard of review imposed by § 2254(d) of the

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) applies to the ineffective-

assistance claim. This provision constrains federal habeas review of claims “adjudicated on the

merits in State court,” such that federal courts may grant relief only if the state court’s decision:


       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme
       Court of the United States; or
       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.


28 U.S.C. § 2254(d). AEDPA also accords a rebuttable presumption of correctness to a state

court’s factual determinations. Id. § 2254(e)(1).




                                                 -8-
Case No. 11-6180, Sutton v. Carpenter


       The parties presume, however, that AEDPA deference does not apply to the Brady claim,

despite the fact that the TCCA ostensibly addressed the merits of that claim in denying Sutton’s

motion to remand. If that ruling constituted a decision “on the merits,” then it receives AEDPA

deference, and we must confine our review to the record considered by the state court. See

Cullen v. Pinholster, 131 S. Ct. 1388, 1398 (2011).


       The district court did not have the benefit of Cullen v. Pinholster in January 2010 when it

granted an evidentiary hearing on the Brady claim.              The court also bypassed the

AEDPA-deference issue, concluding that the Brady claim failed under de novo review. This

approach comes as no surprise; the state conceded that the TCCA’s denial of the remand motion

did not constitute a decision on the merits, waived exhaustion, and consented to an evidentiary

hearing. Though the state’s concession of the AEDPA-deference issue does not control, see

Moritz v. Lafler, 525 F. App’x 277, 285 (6th Cir. 2013) (citing Brown v. Smith, 551 F.3d 424,

428 n.2 (6th Cir. 2008)), we need not resolve this unbriefed issue because we agree with the

district court that the Brady claim fails under the more lenient de novo standard, see Berghuis v.

Thompkins, 560 U.S. 370, 390 (2010) (explaining that courts may deny habeas relief under

§ 2254 “by engaging in de novo review when it is unclear whether AEDPA deference applies”).


B. Brady Claim


       In Brady v. Maryland, the Supreme Court held that the prosecution violates due process

when it suppresses material evidence favorable to the accused, regardless of whether the

prosecution acts in good faith. 373 U.S. at 87. The prosecution has an affirmative duty to

disclose such evidence, and that “duty encompasses impeachment evidence as well as

exculpatory evidence.” Strickler v. Greene, 527 U.S. 263, 280 (1999) (citing United States v.


                                              -9-
Case No. 11-6180, Sutton v. Carpenter


Agurs, 427 U.S. 97, 107 (1976) and United States v. Bagley, 473 U.S. 667, 676 (1985)). Due

process also requires the prosecutor “to learn of any favorable evidence known to the others

acting on the government’s behalf in the case, including the police,” and to disclose that

evidence if material. Kyles v. Whitley, 514 U.S. 419, 437 (1995). A Brady claim consists of

three elements: (1) exculpatory or impeaching material evidence; (2) willfully or inadvertently

suppressed by the state; (3) resulting in prejudice. Doan v. Carter, 548 F.3d 449, 459 (6th Cir.

2008) (quoting Strickler, 527 U.S. at 281–82). Because the state concedes materiality, we focus

on suppression and prejudice.


       1. State’s Duty to Discover & Suppression of Impeaching Evidence


       Citing Kyles, Sutton argues that the prosecution had a constitutional duty to learn of the

state’s investigation into Dr. Harlan and to disclose that evidence, which he then could use to

impeach Dr. Harlan’s credibility as a time-of-death expert. The Supreme Court in Kyles held

that the prosecution’s failure to disclose exculpatory and impeaching evidence known to the

police detectives assigned to the case constituted a Brady violation. Kyles, 514 U.S. at 441–52

(noting the detectives’ knowledge of eyewitnesses’ inconsistent and potentially self-

incriminating statements). Sutton argues that the same type of non-disclosure occurred here,

where members of the Tennessee Bureau of Investigation (TBI) investigated both his case and

Dr. Harlan’s misfeasance. Yet, Sutton offers no evidence that the same TBI agents or teams

participated in both investigations. Thus, he asks us either to impute the knowledge of the TBI

agents investigating Harlan to those working on Sutton’s case, or to impose an affirmative duty

on the prosecution to learn all potential witness credibility defects known by members of a

cooperating government agency. As the district court recognized, no court has extended the

prosecution’s Brady obligations so far.
                                             - 10 -
Case No. 11-6180, Sutton v. Carpenter


       Though we have not addressed this specific theory before—attributing the knowledge of

certain agents to the entire investigative agency—we have stated that “Brady clearly does not

impose an affirmative duty upon the government to take action to discover information which it

does not possess.” United States v. Graham, 484 F.3d 413, 417 (6th Cir. 2007). Accordingly,

we have rejected Brady claims premised on evidence possessed by uninvolved government

agencies, Goff v. Bagley, 601 F.3d 445, 476 (6th Cir. 2010) (prosecutor had no duty to

investigate the unrelated federal prosecution of a witness), as well as evidence possessed only by

a cooperating witness, Graham, 484 F.3d at 416–17 (distinguishing the cooperating witness in

that case from the police officers “acting on the government’s behalf” in Kyles, explaining

that the witness “remained an independent actor” with his own agenda).


       Other circuits have similarly confined prosecutors’ sleuthing duties to material

information possessed by members of the prosecution team. See, e.g., Avila v. Quarterman,

560 F.3d 299, 307–08 (5th Cir. 2009) (concluding that pathologist’s exculpatory opinion could

not be imputed to prosecution team, because he served only as an expert witness and did not play

an active role in either the investigation or prosecution); Moon v. Head, 285 F.3d 1301, 1310

(11th Cir. 2002) (declining to presume Georgia prosecutor’s knowledge of TBI investigation, in

the absence of evidence that TBI worked with the Georgia prosecution team during the relevant

investigation); United States v. Morris, 80 F.3d 1151, 1169–70 (7th Cir. 1996) (concluding that

Kyles imposed no obligation on the prosecution to inquire into exculpatory information

possessed by other federal agencies when those agencies played no part in the relevant

investigation or prosecution); see also United States v. Avellino, 136 F.3d 249, 255 (2d Cir.

1998) (construing Kyles to mean that “[a]n individual prosecutor is presumed . . . to have

knowledge of all information gathered in connection with his office’s investigation of the case”);

                                              - 11 -
Case No. 11-6180, Sutton v. Carpenter


United States v. Quinn, 445 F.2d 940, 943–44 (2d Cir. 1971) (rejecting defendant’s constructive-

notice theory for imputing the knowledge of any government agent to the prosecutor).


       We find instructive the Second Circuit’s decision in United States v. Locascio, where the

court declined to presume federal prosecutors’ knowledge of reports prepared by FBI agents

unaffiliated with the trial or underlying investigation. 6 F.3d 924, 949 (2d Cir. 1993). Like that

court, “[w]e will not infer the prosecutors’ knowledge simply because some other government

agents knew about the report.” Id.; see also Avellino, 136 F.3d at 255 (“[K]nowledge on the part

of persons employed by a different office of the government does not in all instances warrant the

imputation of knowledge to the prosecutor, for the imposition of an unlimited duty on a

prosecutor to inquire of other offices not working with the prosecutor’s office on the case . . .

would inappropriately require us to adopt ‘a monolithic view of government’ that would

‘condemn the prosecution of criminal cases to a state of paralysis.’”).


       Here, the district court found that:


       the evidence to impeach Dr. Harlan was in the possession of TBI Special Agents
       G. Richard Wright, Roy Copeland, and Jim Taylor—TBI agents with no
       connection or involvement in the investigation of Petitioner’s case. Petitioner has
       not offered, and the record does not contain, any evidence of a collaborative effort
       between TBI Agents Wright, Copeland, and Taylor and Petitioner’s prosecution
       team. Indeed, the proof is to the contrary as the prosecutors in Petitioner’s state
       criminal case aver they had no knowledge of any investigation into Dr. Harlan at
       the time he testified.


In response, Sutton stresses the egregiousness of Dr. Harlan’s professional transgressions, but he

does not dispute these essential facts. Nor does he present facts supporting the inference that the

prosecution team should have known of the state’s investigation of Dr. Harlan. He therefore

shows neither government suppression of favorable evidence nor a violation of the duty to

                                               - 12 -
Case No. 11-6180, Sutton v. Carpenter


discover “favorable evidence known to . . . others acting on the government’s behalf in the case.”

Kyles, 514 U.S. at 437.


        2. Prejudice


        Even if the prosecution had a duty to discover Dr. Harlan’s professional misconduct,

Sutton suffered no prejudice. Sutton admits that the prosecution’s questioning “destroyed” his

only time-of-death evidence: the expert testimony of Dr. Wolfe, a local general practitioner.

Indeed, during cross-examination, Dr. Wolfe conceded that he lacked qualifications to make

time-of-death determinations. Notably, the state successfully undermined Dr. Wolfe’s testimony

before it presented Dr. Harlan as a rebuttal witness.


        The state also presented strong circumstantial evidence linking Griffin’s murder to the

night that Sutton and Dellinger bailed him out of jail. Two witnesses heard gunshots twenty-five

minutes after Griffin’s release into petitioner’s custody, near the spot where Griffin’s body

would be found two days later. No one saw Griffin during the intervening period, despite the

burning of his residence—a fact emphasized by the Tennessee Supreme Court in denying

Dellinger’s actual-innocence claim. See Dellinger v. State, 279 S.W.3d 282, 292 (Tenn. 2009)

(“If Griffin were alive, it is improbable that no one would have been in contact with him during

that time, especially considering that his home had burned down and his family was looking for

him.”). This, combined with the evidence of the road-side fight, the proximity of Dellinger’s

truck to Griffin’s trailer at the time of the fire, forensic analysis of the shells found near the body,

and the repeated attempts to bail Griffin out of jail, provided sufficient evidence for the jury to

conclude that Sutton and Dellinger murdered Griffin on the evening of February 21, 1992.




                                                 - 13 -
Case No. 11-6180, Sutton v. Carpenter


          Though prejudice for a Brady claim demands less than a sufficiency-of-the-evidence

analysis, it still requires a “‘reasonable probability’ of a different result”—i.e., a “showing that

the favorable evidence could reasonably be taken to put the whole case in such a different light

as to undermine confidence in the verdict.” Kyles, 514 U.S. at 434–35 (quoting Bagley, 473 U.S.

at 678). Sutton fails to show such a reasonable probability, where the impeaching evidence

would have hurt the credibility of the government’s rebuttal time-of-death witness—presuming

the government still chose to call Dr. Harlan to the stand—but would have done nothing to

undermine the remainder of the government’s case. We have no reason to believe that the jury

could have reached a different verdict had the parties known about the investigation of Dr.

Harlan.


C. Ineffective-Assistance Claim


          Sutton’s certified ineffective-assistance claim targets counsel’s failure to investigate and

present additional social-history evidence pertaining to Sutton’s abusive childhood and

Dellinger’s corrupting influence. Relying on the post-conviction testimony of Dr. Pamela Auble,

Sutton lists a number of abusive incidents that he believes counsel should have discovered and

introduced in mitigation. These include abandonment by his mother, repeated physical abuse by

a mentally unstable step-mother, and exile from the family home by his father, who sided with

the step-mother. This neglect, he argues, made him vulnerable to the corrupting influence of

Dellinger, the uncle who, at different points in Sutton’s childhood and adolescence, introduced

him to alcohol, routinely removed him from school, took him to Georgia while fleeing criminal

charges, and fired shots at his car.




                                                 - 14 -
Case No. 11-6180, Sutton v. Carpenter


       Under Strickland, a Sixth Amendment ineffective-assistance claim requires a showing of

both (i) constitutionally deficient performance by counsel and (ii) prejudice, defined in the

capital-punishment context as a reasonable probability that, but for counsel’s errors, the

sentencer would have chosen a different penalty. 466 U.S. at 687–94, 697. “The standards

created by Strickland and [AEDPA] are both highly deferential, and when the two apply in

tandem, review is doubly so.” Harrington v. Richter, 562 U.S. 86, 105 (2011) (internal quotation

marks and citations omitted). Thus, in reviewing Sutton’s ineffective-assistance claim, we

decide “whether there is any reasonable argument that counsel satisfied Strickland’s

deferential standard.” Id.


       The    TCCA     found   both   Strickland       elements   wanting.   Rejecting   Sutton’s

deficient-performance argument, the court pointed out that “the jury was certainly made aware of

the petitioner’s abuse and neglect, alcoholism, drug abuse, lack of education, limited

intelligence, and tendency to be influenced by others,” and found that counsel made the strategic

decision to emphasize Sutton’s positive attributes. Sutton, 2006 WL 1472542, at *24. The court

noted that “counsel relied on information provided by their expert psychologist together with the

information counsel gained from personally interviewing dozens of witnesses,” and dismissed

Sutton’s additional evidence as mostly “cumulative.” Id. “The fact that the strategy was not

successful does not, alone, establish that counsel were ineffective in preparing or presenting his

case in mitigation.” Id. As for prejudice, the court found that Sutton’s additional conviction for

murdering Connie Branam undermined his assertion that additional evidence of his family

history would have produced a different outcome. Id.




                                              - 15 -
Case No. 11-6180, Sutton v. Carpenter


       Sutton faults the state court for erroneous factual findings and argues that the court

unreasonably applied Strickland and two other cases articulating counsel’s duty to investigate

mitigating circumstances, Williams v. Taylor and Wiggins v. Smith. We disagree on both fronts.


       1. Unreasonable Determinations of Fact


       First, Sutton contends that the state court misconstrued lead trial counsel’s post-

conviction testimony that he interviewed dozens of witnesses, overlooking the admission that he

limited his investigation to positive character witnesses. But the portion of counsel’s testimony

cited by Sutton admits no such thing. Rather, it states:


       [F]or the family review, we were able to secure the free services of a . . . College
       senior . . . . And she worked under the tutelage of Dr. Engum and myself to
       interview prospective character witnesses and things of that nature, the
       family profile.
Counsel then provided examples of witnesses who spoke of Sutton’s good deeds—hardly an

admission that the defense team never investigated Sutton’s background.             Dr. Engum’s

sentencing testimony about Sutton’s broken home and abuse—limited though it was—proves

otherwise.1 And so does Dr. Auble’s testimony; as the TCCA noted, Dr. Auble “acknowledged

that Dr. Engum had interviewed various family members” and that Dr. Engum’s                   notes

       1
           At sentencing, Dr. Engum characterized Sutton’s childhood as being:

       [e]ssentially, a fairly deplorable family background. I guess the most significant
       aspect of his family background is a father who was basically a chronic alcoholic.
       This kind of set the stage for Gary himself to become an alcohol abuser by age
       twelve. Mother and father were divorced fairly early. There were indications,
       from interviewing both Mr. Sutton as well as other family members, that there
       was a lot of—I don’t want to use the word competition, but a lot of attempts to
       bribe Gary by one parent or the other to try to cause Gary to live with either the
       father or the mother. Gary was subjected to a lot of mind games, a lot of head
       games. There’s also indications in the record of quite a bit of physical and mental
       abuse, and a certain sense that—it was at least felt by some family members that
       Gary was one of the least favored of all the children.
                                               - 16 -
Case No. 11-6180, Sutton v. Carpenter


“indicated that he was aware that family members, including Dellinger, had exposed [Sutton] to

alcohol and prostitutes and that the petitioner’s father had once locked him out of the house and

made him stay in a dog house.” Sutton, 2006 WL 1472542, at *7. This evidence sustains the

TCCA’s finding that “counsel relied on information provided by their expert psychologist

together with the information counsel gained from personally interviewing dozens of witnesses

in deciding which information to present to the jury.” See Sutton, 2006 WL 1472542, at *24.


       Resisting this conclusion, Sutton argues that we can infer counsel’s ignorance of Sutton’s

abusive childhood from his failure to request a jury instruction concerning abuse and a stray

remark about Sutton’s parents “vying” for his attention during counsel’s argument to the jury.

Such speculation, however, does not overcome the state court’s presumptively correct (and

substantiated) factual conclusion that the defense team knew of and presented evidence of

Sutton’s deplorable childhood. See 28 U.S.C. § 2254(e)(1).


       Next, Sutton takes issue with the TCCA’s statement summarizing witness testimony that

he “lived in a filthy house where he was verbally and physically mistreated by an unstable

stepmother for one to two years,” Sutton, 2006 WL 1472542, at *23, when, in fact, he lived with

the woman from the age of six into his teenage years. The TCCA attributed this fact to the

testimony of Sutton’s brother, id. at *7, but we cannot confirm it in the record on appeal.

Regardless, this slight misstatement of fact did not affect the state court’s decision; the court

detailed his stepmother’s abuse and Dellinger’s corrupting influence, reflecting its understanding

of the evidence Sutton claimed counsel should have presented. See id.




                                              - 17 -
Case No. 11-6180, Sutton v. Carpenter


       In sum, Sutton has not shown that the TCCA’s decision “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding.”

28 U.S.C. § 2254(d)(2).


2. Unreasonable Application of Law


       We turn now to the main thrust of Sutton’s argument: that the TCCA unreasonably

applied Strickland, Williams, and Wiggins.


       Sutton challenges lead defense counsel’s diligence on a number of fronts, stressing his

lack of experience in capital sentencing proceedings; the minimal time billed specifically for

sentencing preparation (five hours), half of which occurred after the verdict; and his reliance on

Dr. Engum, whose records lack details of the investigation into Sutton’s family background. In

short, Sutton argues that, with a more thorough investigation, counsel would have presented

more evidence of Sutton’s abusive upbringing that may have persuaded the jury to spare his life.


       Still, as noted above, the TCCA found that the defense team had access to evidence of

Sutton’s abusive childhood, as demonstrated by Dr. Engum’s sentencing testimony about

Sutton’s broken home, alcoholism, distrust of others, and manipulability. See Sutton, 2006 WL
1472542, at *22–23. And the TCCA rejected Sutton’s prejudice argument, finding that the

aggravating circumstance of Branam’s murder still would have outweighed any additional

mitigating evidence. Thus, the real question is whether the defense should have discovered more

specific instances of abuse and devoted more attention to that subject and to Dellinger’s

influence in its presentation to the sentencing jury. In the absence of clearly established Supreme

Court precedent requiring additional investigation under similar circumstances, a fairminded

jurist could conclude that the defense team satisfied the constitutional requirement.          See

                                              - 18 -
Case No. 11-6180, Sutton v. Carpenter


Harrington, 562 U.S. at 103 (explaining, under § 2254(d)(1), that the habeas petitioner “must

show that the state court’s ruling on the claim being presented in federal court was so lacking in

justification that there was an error well understood and comprehended in existing law beyond

any possibility for fairminded disagreement”); Lockyer v. Andrade, 538 U.S. 63, 75–76 (2003)

(stressing that AEDPA’s “unreasonable application” prong reaches only “objectively

unreasonable” state court decisions, not incorrect ones).


       Williams and Wiggins do not compel a contrary conclusion. The TCCA distinguished

these cases as addressing the situation where “counsel wholly failed to investigate [the

defendant’s] background and were thereby prevented by lack of awareness from presenting any

mitigating proof of . . . social and family history.” See Sutton, 2006 WL 1472542, at *24.

Sutton argues that this narrow reading distorts Williams and Wiggins, both of which found

deficient performance and prejudice.      But the TCCA reasonably concluded that counsel’s

performance surpassed the constitutionally deficient assistance in those cases.


       In Williams, counsel failed to investigate several key mitigating circumstances, including

Williams’s “nightmarish childhood,” borderline mental capacity, and prison records

documenting his good behavior. Williams, 529 U.S. at 395–96. These oversights occurred:


       not because of any strategic calculation but because [counsel] incorrectly thought
       that state law barred access to such records. Had they [investigated], the jury
       would have learned that Williams’ parents had been imprisoned for the criminal
       neglect of Williams and his siblings, that Williams had been severely and
       repeatedly beaten by his father, that he had been committed to the custody of the
       social services bureau for two years during his parents’ incarceration (including
       one stint in an abusive foster home), and then, after his parents were released from
       prison, had been returned to his parents’ custody.




                                               - 19 -
Case No. 11-6180, Sutton v. Carpenter


Id. at 395. In view of the “comparatively voluminous amount of evidence” missed, the Court

held that “trial counsel did not fulfill their obligation to conduct a thorough investigation of the

defendant’s background.” Id. at 396.


        In Wiggins, counsel presented no family-history evidence at sentencing.            Wiggins,
539 U.S. at 516. Viewing skeptically counsel’s strategy to forgo mitigation, the Court noted that

counsel limited its investigation of the defendant’s life history to the presentence investigation

report and a handful of social services records documenting Wiggins’s foster care placements.

Counsel also declined funds offered by the public defender’s office to obtain a forensic social

worker. Wiggins, 539 U.S. at 523–24. The Court found that counsel’s conduct fell below

Maryland and ABA standards for capital defense work, explaining that:


                The scope of their investigation was . . . unreasonable in light of what
        counsel actually discovered in the [social services] records. The records revealed
        several facts: Petitioner’s mother was a chronic alcoholic; Wiggins was shuttled
        from foster home to foster home and displayed some emotional difficulties while
        there; he had frequent, lengthy absences from school; and, on at least one
        occasion, his mother left him and his siblings alone for days without food. As the
        Federal District Court emphasized, any reasonably competent attorney would
        have realized that pursuing these leads was necessary to making an informed
        choice among possible defenses, particularly given the apparent absence of any
        aggravating factors in petitioner’s background.
Id. at 525.


        Here, as stated above, counsel testified that he relied on information provided by Dr.

Engum and a college student to get a better understanding of Sutton’s family situation. He also

had group meetings with family members during his investigation of the case. Admittedly, the

short amount of time devoted to sentencing preparation gives pause, but as the district court

explained, counsel’s earlier efforts overlapped somewhat with the penalty-phase preparation. As

noted above, the defense team presented mitigating evidence on a variety of subjects, including

                                               - 20 -
Case No. 11-6180, Sutton v. Carpenter


Sutton’s employment history, previous conduct as a prisoner, his fine reputation as a family man

(including heroic acts), and his family background. The jury heard about his parents’ divorce,

his childhood abuse and “least favored” child status, his limited education and IQ, his alcoholism

from an early age, and his tendency to follow others. Dr. Engum’s notes demonstrated that the

defense team knew of Dellinger’s corrupting influence during Sutton’s childhood and of abuse

by Sutton’s father. And, to the extent Sutton argues that counsel should have argued that

Dellinger played a dominant role in the commission of the crime, he offers no evidence that

Dellinger actually did take such a leadership role and thus fails to explain why counsel should

have explored this mitigation theory.2


       Strickland teaches that:


       strategic choices made after thorough investigation of law and facts relevant to
       plausible options are virtually unchallengeable; and strategic choices made after
       less than complete investigation are reasonable precisely to the extent that
       reasonable professional judgments support the limitations on investigation. In
       other words, counsel has a duty to make reasonable investigations or to make a
       reasonable decision that makes particular investigations unnecessary. In any
       ineffectiveness case, a particular decision not to investigate must be directly
       assessed for reasonableness in all the circumstances, applying a heavy measure of
       deference to counsel’s judgments.
466 U.S. at 690–91. Counsel could have focused more on Sutton’s family background, but the

TCCA reasonably distinguished Williams and Wiggins and determined that counsel investigated

enough to make the strategic decision not to devote more attention to that subject. Cf. Bobby v.

Van Hook, 558 U.S. 4, 9–11 (2009) (per curiam) (rejecting Strickland claim where counsel




       2
         Sutton points to three actions in arguing that Dellinger controlled their encounters with
Griffin: Dellinger ordered the beer at the bar, he hid the gun in his trailer, and he posted Griffin’s
bond. None supports Sutton’s claim that he followed Dellinger’s lead in a crime that both denied
committing.
                                                - 21 -
Case No. 11-6180, Sutton v. Carpenter


presented considerable mitigating evidence from the petitioner’s traumatic childhood, including

beatings, alcoholism, and violent tendencies).


       And even if counsel’s performance fell below the constitutional standard, Sutton fails to

show prejudice under AEDPA. No doubt, the additional social-history evidence adduced during

post-conviction proceedings paints a more vivid and harrowing picture of Sutton’s childhood

abuse. But the state court reasonably concluded that the new evidence complemented Dr.

Engum’s less-detailed testimony on the subject and, thus, was largely cumulative. The evidence

Sutton now presents illustrates the abuse that Dr. Engum alluded to in describing Sutton’s

“deplorable” childhood, but breaks no new ground. Further undermining Sutton’s prejudice

argument, Dr. Auble informed the state court that “evidence of a negative childhood ha[s] some,

but ‘not a great deal’ of impact on jurors.” Sutton, 2006 WL 1472542, at *6. Finally, the TCCA

reasonably relied on state-court precedent that emphasizes the persuasive force of additional

violent felony convictions. Id. at *24 (citing State v. McKinney, 74 S.W.3d 291, 313 (Tenn.

2002); State v. Howell, 868 S.W.2d 238, 261 (Tenn. 1993)).           The U.S. Supreme Court

acknowledged the strength of such a counterweight in its prejudice analysis in Wong v.

Belmontes, 558 U.S. 15, 25–26 (2009) (referring to the additional murder conviction as the

“elephant in the courtroom”). In light of Sutton’s additional conviction for murdering Connie

Branam, the TCCA could reasonably conclude that the absence of evidence detailing specific

instances of abuse and corruption by Dellinger did not cast doubt on Sutton’s death-sentence

under Strickland’s reasonable-probability standard.




                                                 - 22 -
Case No. 11-6180, Sutton v. Carpenter


D. Uncertified Ineffective-Assistance Claim: Trial Counsel’s Time-of-Death Strategy


       Sutton touches on another ineffective-assistance claim not certified for appeal: trial

counsel’s performance litigating the time-of-death issue during the guilt phase of trial. Our order

of June 11, 2013, denied Sutton’s request to certify this claim for appeal. Sutton argues that,

under recent Supreme Court precedent, he may assert ineffective assistance of post-conviction

counsel as a reason to supplement the record for his underlying ineffective-assistance claim. See

Trevino v. Thaler, 133 S. Ct. 1911 (2013); Martinez v. Ryan, 132 S. Ct. 1309 (2012). Yet, as we

stated in Moore v. Mitchell, Martinez provides a limited remedy for procedurally defaulted

ineffective-assistance-of-trial-counsel claims, not an opportunity to expand the record when the

state court denies such claims on the merits. 708 F.3d 760, 784–85 (6th Cir. 2013); see also

Martinez, 132 S. Ct. at 1319–20 (characterizing its holding as a “limited” remedy for a

procedural default); Trevino, 133 S. Ct. at 1921(extending Martinez’s procedural-default remedy

to jurisdictions that, while technically allowing ineffective-assistance claims on direct appeal,

provide no “meaningful opportunity” for those claims to be heard). To read Martinez and

Trevino more expansively would undermine Pinholster’s conclusion that AEDPA limits federal-

court review of habeas claims to the record established in state court. Moore, 708 F.3d at 785;

see also Pinholster, 131 S. Ct. at 1398.


       Sutton acknowledges that the TCCA rejected this uncertified time-of-death ineffective-

assistance claim on the merits. Sutton, 2006 WL 1472542, at *20. In the absence of procedural

default, Martinez and Trevino have no application. We therefore have no occasion to reconsider

excluding this ineffective-assistance claim from the certificate of appealability.




                                               - 23 -
Case No. 11-6180, Sutton v. Carpenter


                                         III.


       For these reasons, we AFFIRM.




                                        - 24 -